NONFINAL REJECTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
Allowable Subject Matter
The indicated allowability of the claims is withdrawn in view of the newly discovered reference(s) to the submitted prior art in IDS filed 6/21/2021.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOYOS et al. (US 20150363986 A1).
Re claim 1, HOYOS discloses (abstract) a method of asset access control (i.e. fig.3-4), comprising: 
storing (fig.3) [0069], at an access control server [0032, 0051]: 
an asset record (i.e. vehicle asset identification data [0073]) corresponding to a physical asset (i.e. vehicle) and containing an asset identifier (data to identify – mobileID, deviceID) corresponding to the asset and an operational condition (i.e. could be data indicating specific usage, time, location, etc. – selected by owner for user usage [0155]) to be satisfied before access is granted to the asset; and 
[0073] Then at step 315, device identification information is collected. Device identification information can include but is not limited to at least a portion of the DeviceID, AndroidID, IMEI, CPU serial number, GPU serial number and other such identifiers that are unique to the on-board computer 101b. More specifically, the processor 110, which is configured by executing one or more software modules 130, including, preferably, the enrollment module 176, can query the various hardware and software components of the on-board-computer 101b to obtain respective device identification information.

[0155] Provided the user's identity is authenticated, the system server 105 can grant access to the ACE (e.g., the computing device, the car and the like) or collect/provide access to the information recorded by those devices in accordance with the access rules associated with the user 124, the mobile device 101a, the computing device 101b, the ACE and the like. For example, if the user's preferences specify that the user's location information can be accessed by a spouse but should not be shared with a theft monitoring company, the system server 105 can grant access to the spouse and deny access to the theft tracking company. By way of further example, if an owner of a car specifies in the settings associated with the computing device 101b that a particular user has access to the car between 8 AM and 11 PM and that the location should be continuously monitored while in use by the particular user, the system server can permit, upon successful authentication /authorization, the particular user to access the car during the specified time window, can continuously monitor the location while in use, and can also provide access to the location information to the owner.

an account record (i.e. user account) corresponding to a user of the physical asset and containing an account identifier (i.e. identification for authorization [0077-0078]) and a qualification (i.e. liveness data or biometric data [0051]) of the user;
[0032] The system server 105 can be practically any computing device and/or data processing apparatus capable of communicating with the user devices and remote computing devices and receiving, transmitting and storing electronic information and processing requests as further described herein. Similarly, the remote computing device 102 can be practically any computing device and/or data processing apparatus capable of communicating with the system server and/or the user devices and receiving, transmitting and storing electronic information and processing requests as further described herein. It should also be understood that the system server and/or remote computing device can be a number of networked or cloud based computing devices.

data stored on the on-board computer 101b and/or system server 105 can be encrypted using a user's biometric information, liveness information, or device information, or any combination of the foregoing, as an encryption key. For example, using a key derivation function one or more secret keys can be generated from unique user information such as biometric information, such that the key is uniquely associated with the user by virtue of being derived from the user's biometric information. In some implementations, a combination of the foregoing user information can be used to create a complex unique key for the user that can be encrypted using Elliptic Curve Cryptography and stored on the mobile device. In addition, that key can be used to secure the user data stored on the mobile device and/or the system server.

[0077] In some implementations, the system server 105 can generate a unique identifier for the user (a "userId") and an associated device identifier (a "mobileId") and store the identifiers in a clustered persistent environment so as to create the profile for the user. The userId and mobileId can be generated using one or more pieces of the user identification information and device identification information, respectively. It should be understood that additional user identification information and device identification information can also be stored to create the user profile or stored in association with the user profile.

[0078] In addition, the userId and associated mobileId can be stored in association with information concerning one or more transaction accounts described at step 315. In some implementations, the specific transaction account information can be stored on the system server 105 thereby enabling the system server to authorize all or part of the requested transactions on behalf of the user and the enterprise organization. In addition or alternatively, the user profile can be associated with a transaction account using, for example, an identifier (e.g., a site ID or global unique identifier, etc.) or other such pointer to a secure datastore storing the sensitive transaction account information, say, the remote computing device 102 operated by an enterprise organization. Accordingly, the system server 105 is not required to store sensitive transaction account information, and, as further described herein, the system server 105 can generate and/or forward requests to authorize a user to the appropriate enterprise organization for further processing. In addition or alternatively, the system server can query the secure data store to gather the necessary information for processing any such requests.

receiving 405 (i.e. fig.4) [0106], at the access control server from a client computing device (i.e. device 101a/101b), an authorization request containing the asset identifier 315 and the account identifier 310; 
determining 425 [0098, 0109, 0110, 0114], based on a comparison between the asset record corresponding to the asset identifier and the account record corresponding to the account identifier, whether to authorize the request, wherein the determination is negative (i.e. negative match in data comparison - implicitly denial of access to vehicle/asset if data comparison does not match) if the operational condition contained in the asset record is not satisfied by the qualification of the user contained in the account record; 

[0112] In some implementations, the processor 110, which is configured by executing one or more software modules 130, including preferably, the authentication module 180 and the communication module 182, can generate at least one authentication request and transmit the authentication request to the system server 105. For example and without limitation, the transaction request can include: information identifying the user (e.g., user identification information or a user identifier generated during authentication or enrollment); information identifying the on-board computer 101b (e.g., deviceID or an identifier generated during enrollment for the device); information indicating whether the user has been biometrically authenticated. The request can also include access information that relates to the vehicle that the user is attempting to access. Access information can include an identifier for the vehicle with which the system server can identify the vehicle being accessed. This identifier can be provided inherently as a function of transmitting information identifying the on-board computer 101b, however it can also be provided separately, for instance in the case the user is requesting access to the vehicle using a mobile device 101a. Access information can also include the nature of the access requested. In other words, an operation or function that pertains to the vehicle and that user desires to perform, for instance, unlock the door, start the car, adjust the temperature or other vehicle settings, access satellite radio, contact On-star services, order and pay for food while driving the car, modify the access rules and permissions that control how the vehicle is used and by whom.

Re claim 3, HOYOS discloses the method of claim 1, wherein the authorization request includes an access request (i.e. vehicle access request [0038]); and 
wherein the instruction includes an instruction (i.e. vehicle access) to the collector device to operate an interrupt device (i.e. unlocking element of door) of the asset to permit access (i.e. entry to vehicle, unlock door [0121]) to the asset responsive to the instruction.  
Re claim 4, HOYES discloses [0084] the method of claim 1, wherein the authorization request includes a request for future access; and 
wherein the instruction includes a pre-authorized code (key with password) for storage at the collector device.  
Re claim 5, HOYES discloses the method of claim 4, further comprising: 
receiving and storing the pre-authorized code at the collector device [0081, 0083-0084];
receiving, at the collector device, input data (i.e. user inputted data – biometric etc.) via an input device (i.e. by way of interface 150 [0061]) of the collector device; 

when the input data matches the pre-authorized code, operating an interrupt device (as discussed above) of the asset to permit access to the asset.  
Re claim 6, HOYOS discloses the method of claim 5, further comprising: 
when the input data [0087] does not match the pre-authorized code, generating an authorization request (i.e. request for erasing specific users due to denied request) containing the input data at the collector device (i.e. updating server data requires inputted user data); and 
transmitting the authorization request to the server.  
Re claim 7, HOYOS discloses [0083-0084] the method of claim 4, further comprising: 
sending the pre-authorized code to the client computing device.  
Re claim 8, HOYOS discloses [0087, 0123, 0147, 0155] the method of claim 1, further comprising: 
responsive to transmitting the instruction, updating at least one of the asset record and the account record to include an indication that the account identifier has been authorized to access the asset.  
Re claim 9, HOYOS discloses [0087, 0123, 0147, 0155] the method of claim 8, further comprising: 
receiving status data from the collector device; and 
updating at least one of the asset record and the account record responsive to receiving the status data.  
Re claim 10, HOYOS discloses [0087, 0123, 0147, 0155] the method of claim 9, further comprising: 
storing (i.e. plurality of user profiles – claim 1) a plurality of additional asset records corresponding to distinct additional physical assets; 
wherein the status data received from the collector device includes: 

status data corresponding to at least one additional physical asset. [0087, 0123, 0147, 0155]
Re claim 11, HOYOS discloses (as applied for claim 1 – given the similarities using the system elements as described capable of performing the functions) a system for asset access control, comprising: 
an access control server 105 including: 
a memory storing (i) an asset record corresponding to a physical asset and containing an asset identifier corresponding to the asset and an operational condition to be satisfied before access is granted to the asset; and (ii) an account record corresponding to a user of the physical asset and containing an account identifier and a qualification of the user; [0040, 0150]
a processor (i.e. 210) connected to the memory and configured (as discussed for claim 1 – in fig.3-4 a server is capable of functions to receive and store user and vehicle data as well as authenticate a user and allow vehicle access) to: 
receive, from a client computing device, an authorization request containing the asset identifier and the account identifier; 
determine, based on a comparison between the asset record corresponding to the asset identifier and the account record corresponding to the account identifier, whether to authorize the request, wherein the determination is negative if the operational condition contained in the asset record is not satisfied by the qualification of the user contained in the account record; 
when the determination is affirmative, transmit an instruction to a collector device mounted on the physical asset to permit subsequent access to the asset. (as discussed above for claim 1)

wherein the instruction includes an instruction to the collector device to operate an interrupt device of the asset to permit access to the asset responsive to the instruction. (a vehicle door can be operated by unlocking element to allow access to vehicle by way of processor 110 operating various vehicle functions [0121])
Re claim 14, HOYOS discloses (as for claim 4) the system of claim 11, wherein the authorization request includes a request for future access; and 
wherein the instruction includes a pre-authorized code for storage at the collector device.  
Re claim 15, HOYOS discloses (as for claim 4) the system of claim 14, further comprising the collector device; 
the collector device configured to:
receive and store the pre-authorized code; 
receive input data via an input device; 
determine whether the input data matches the pre-authorized code; and 
when the input data matches the pre-authorized code, operate an interrupt device of the asset to permit access to the asset.  
Re claim 16, HOYOS discloses (as for claim 6) the system of claim 15, the collector device further configured to: when the input data does not match the pre-authorized code, generate an authorization request containing the input data at the collector device; and transmit the authorization request to the server.  
Re claim 17, HOYOS discloses (as for claim 7) the system of claim 14, the server further configured to send the pre-authorized code to the client computing device.  

Re claim 19, HOYOS discloses (as for claim 4) the system of claim 18, the server further configured to: receive status data from the collector device; and update at least one of the asset record and the account record responsive to receiving the status data.
Re claim 20, HOYOS discloses (as for claim 4) the system of claim 19, the server further configured to: store a plurality of additional asset records corresponding to distinct additional physical assets; wherein the status data received from the collector device includes: status data corresponding to the physical asset; and status data corresponding to at least one additional physical asset.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/30/2021